ORDER

PER CURIAM.
Leroy McKinney, Jr. appeals the judgments entered upon his convictions of the class A felony of assault in the first degree in violation of section 565.050 RSMo 2000,1 armed criminal action in violation of section 571.015, and the class A felony of unlawful use of a weapon in violation of section 571.030.1(9). We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).

. Unless otherwise noted, all statutory refer-enees are to RSMo 2000.